Title: To George Washington from Thomas Lowrey, 24 August 1789
From: Lowrey, Thomas
To: Washington, George


Alexandria New Jersey 
May it Please Your ExcellencyAugust 24th 1789  
Being Informed that the Appointment of Marshall to the Federal Court of the state of New Jersey is shortly to take place, and that it rests in the Grant of your Excellency. I beg leave to Approach you on that subject, and sollicit your Excellencys good Disposition toward me in the same, as I flatter myself the Personal knowledge you may retain of me, with the recommendation of my Freinds, may be quite sufficient to Convince your Excellency of my Merit and Abilities to fill Such an Important Office—with most unalterable Attachment for your Excellencys Person & Interest I am with all due respect & Esteem most Truly Your Excellencys Obedt Servant

Thomas Lowrey

